DETAILED ACTION
This is the initial Office action based on the application filed on January 23, 2020.
Claims 1-20 are pending.
Claims 1, 5-9, 12-15, and 17-20 have been amended.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on March 2, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,585,789 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Jason A. Murphy (Reg. No. 63,423) on March 2, 2021.

The application has been amended as follows:

AMENDMENTS TO THE SPECIFICATION
Please amend the paragraph under the title of the invention on page 1 of the specification as follows:

This application is a continuation application claiming priority to Serial No. 15/924,827 (now US 10,585,789), filed March 19, 2018.

AMENDMENTS TO THE CLAIMS
Please amend Claims 1, 5-9, 12-15, and 17-20 as follows:

1. (Currently Amended) A method for providing feedback to developers of a sufficiency of log messages associated with a change set made to a continuous delivery pipeline in a Software as a Service (SaaS) environment, the method comprising:
analyzing, by a processor of a computing system, a serviceability of the change set made to the continuous delivery pipeline in the SaaS environment based on a combination of: (i) a complexity of the change set, (ii) a log difference between a first log message and a second log message, (iii) a module sensitivity of each module of the change set, (iv) a stability of changes that were recently introduced in the change set, and (v) a trust level of a developer of the change set, wherein, as a function of the analyzing, the sufficiency of the log messages for each module of the change set is determined; and
for each module of the change set.

2. (Original) The method of claim 1, further comprising: determining, by the processor of the computing system, a log level for each module of the change set based on a combination of: (i) the complexity of the change set, (ii) the log difference between the first log message and the second log message, (iii) the module sensitivity of each module of the change set, and (iv) the trust level of the developer of the change set.

3. (Original) The method of claim 1, wherein a log level determination is further based on a change stability factor, and wherein the change stability factor is calculated over time based on a number of problems occurring with the change set and an effect on an initial log level over time.

4. (Original) The method of claim 3, wherein a log level for each module of the change set is dynamically configured to return log messages of the continuous delivery pipeline in the SaaS environment for a specific log level.

5. (Currently Amended) The method of claim 1, further comprising: calculating, by the processor of the computing system, the complexity of the change set made to the continuous delivery pipeline in the SaaS environment by identifying, by the processor of the computing system, modules related to the change set, a developer identification, a type of file that was 

6. (Currently Amended) The method of claim 1, further comprising: determining, by the processor of the computing system, the module sensitivity for each module of the change set including: (i) extracting, by the processor of the computing system, information about a defect and a field problem history, a number of developers that contributed to the module, and (ii) calculating, by the processor of the computing system, a module complexity based on a number of files affected by the change set, a size of the files affected by the change set, and a number of cross-references to the files affected by the change set.

7. (Currently Amended) The method of claim [[5]] 1, further comprising: identifying, by the processor of the computing system, the trust level of the developer of the change set including extracting a contribution of the developer of the change set, an experience level of the developer of the change set, and a number of issues reported against the developer of the change set.

8. (Currently Amended) A computer system, comprising:
a processor;
a memory device coupled to the processor; and
a computer readable hardware storage device coupled to the processor, wherein the computer readable hardware storage device contains program code executable by the processor via the memory device to implement a method for providing feedback to developers of a 
analyzing, by [[a]] the processor of the computer system, a serviceability of the change set made to the continuous delivery pipeline in the SaaS environment based on a combination of: (i) a complexity of the change set, (ii) a log difference between a first log message and a second log message, (iii) a module sensitivity of each module of the change set, (iv) a stability of changes that were recently introduced in the change set, and (v) a trust level of a developer of the change set, wherein, as a function of the analyzing, the sufficiency of the log messages for each module of the change set is determined; and
removing, by the processor of the computing system, the change set from the continuous delivery pipeline in the SaaS environment based on the sufficiency of the log messages for each module of the change set.

9. (Currently Amended) The computer system of claim 8, further comprising: determining, by the processor of the computer system, a log level for each module of the change set based on a combination of: (i) the complexity of the change set, (ii) the log difference between the first log message and the second log message, (iii) the module sensitivity of each module of the change set, and (iv) the trust level of the developer of the change set.

10. (Original) The computer system of claim 8, wherein a log level determination is further based on a change stability factor, and wherein the change stability factor is calculated 

11. (Original) The computer system of claim 10, wherein a log level for each module of the change set is dynamically configured to return log messages of the continuous delivery pipeline in the SaaS environment for a specific log level.

12. (Currently Amended) The computer system of claim 8, further comprising: calculating, by the processor of the computer system, the complexity of the change set made to the continuous delivery pipeline in the SaaS environment by identifying, by the processor of the computer system, modules related to the change set, a developer identification, a type of file that was changed, a kilo of lines of code (KLOC) of the change set, a number of files changed by the change set, a number of work items, and a recency of changes of the change set.

13. (Currently Amended) The computer system of claim 8, further comprising: determining, by the processor of the computer system, the module sensitivity for each module of the change set including: (i) extracting, by the processor of the computer system, information about a defect and a field problem history, a number of developers that contributed to the module, and (ii) calculating, by the processor of the computer system, a module complexity based on a number of files affected by the change set, a size of the files affected by the change set, and a number of cross-references to the files affected by the change set.

14. (Currently Amended) The computer system of claim [[12]] 8, further comprising: identifying, by the processor of the computer system, the trust level of the developer of the change set including extracting a contribution of the developer of the change set, an experience level of the developer of the change set, and a number of issues reported against the developer of the change set.

15. (Currently Amended) A computer program product comprising a computer readable hardware storage device storing [[a]] computer readable program code, the computer readable program code comprising an algorithm that when executed by a processor of a computing system implements a method for providing feedback to developers of a sufficiency of log messages associated with a change set made to a continuous delivery pipeline in a Software as a Service (SaaS) environment, the method comprising:
analyzing, by a processor of a computing system, a serviceability of the change set made to the continuous delivery pipeline in the SaaS environment based on a combination of: (i) a complexity of the change set, (ii) a log difference between a first log message and a second log message, (iii) a module sensitivity of each module of the change set, (iv) a stability of changes that were recently introduced in the change set, and (v) a trust level of a developer of the change set, wherein, as a function of the analyzing, the sufficiency of the log messages for each module of the change set is determined; and
removing, by the processor of the computing system, the change set from the continuous delivery pipeline in the SaaS environment based on the sufficiency of the log messages for each module of the change set.

16. (Original) The computer program product of claim 15, further comprising: determining, by the processor of the computing system, a log level for each module of the change set based on a combination of: (i) the complexity of the change set, (ii) the log difference between the first log message and the second log message, (iii) the module sensitivity of each module of the change set, and (iv) the trust level of the developer of the change set.

17. (Currently Amended) The computer program product of claim 15, wherein a log level determination is further based on a change stability factor, [[and]] wherein the change stability factor is calculated over time based on a number of problems occurring with the change set and an effect on an initial log level over time, and wherein a log level for each module of the change set is dynamically configured to return log messages of the continuous delivery pipeline in the SaaS environment for a specific log level.

18. (Currently Amended) The computer program product of claim 15, further comprising: calculating, by the processor of the computing system, the complexity of the change set made to the continuous delivery pipeline in the SaaS environment by identifying, by the processor of the computing system, modules related to the change set, a developer identification, a type of file that was changed, a kilo of lines of code (KLOC) of the change set, a number of files changed by the change set, a number of work items, and a recency of changes of the change set.

19. (Currently Amended) The computer program product of claim 15, further comprising: determining, by the processor of the computing system, the module sensitivity for including: (i) extracting, by the processor of the computing system, information about a defect and a field problem history, a number of developers that contributed to the module, and (ii) calculating, by the processor of the computing system, a module complexity based on a number of files affected by the change set, a size of the files affected by the change set, and a number of cross-references to the files affected by the change set.

20. (Currently Amended) The computer program product of claim [[18]] 15, further comprising: identifying, by the processor of the computing system, the trust level of the developer of the change set including extracting a contribution of the developer of the change set, an experience level of the developer of the change set, and a number of issues reported against the developer of the change set.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “analyzing, by a processor of a computing system, a serviceability of the change set made to the continuous delivery pipeline in the SaaS environment based on a combination of: (i) a complexity of the change set, (ii) a log difference between a first log message and a second log message, (iii) a module sensitivity of each module of the change set, (iv) a stability of changes that were recently introduced in the change set, and (v) a trust level of 
The closest cited prior art, US 9,569,328 (hereinafter “Pavlov”), teaches managing application log levels in cloud environment. However, Pavlov fails to teach “analyzing, by a processor of a computing system, a serviceability of the change set made to the continuous delivery pipeline in the SaaS environment based on a combination of: (i) a complexity of the change set, (ii) a log difference between a first log message and a second log message, (iii) a module sensitivity of each module of the change set, (iv) a stability of changes that were recently introduced in the change set, and (v) a trust level of a developer of the change set, wherein, as a function of the analyzing, the sufficiency of the log messages for each module of the change set is determined; and removing, by the processor of the computing system, the change set from the continuous delivery pipeline in the SaaS environment based on the sufficiency of the log messages for each module of the change set” as recited in independent Claims 1, 8, and 15.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191